DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	101 Rejection
	With respect to applicant’s argument that the claims do not recite mathematical concepts, methods of organizing human activity or mental process.  The examiner respectfully disagrees.
Independent claim 7 recites, “processing the streams of data…”; “generating a sub-graph for incorporation into a cognitive graph..”; “processing an application cognitive graph via the insight agent of the insight engine..”; “generating a composite cognitive insight, the composite insight being composed of the plurality of individual cognitive insights..”; as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “cognitive interface”, “learning system”, “hardware processor”, “application cognitive graphs”, “an insight engine”, “a graph query engine”, “cognitive application”, “insight agent” which are generic computer elements, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “cognitive interface”, “learning system”, “hardware processor”, “application cognitive graphs”, “an insight engine”, “a graph query engine”, “cognitive application”, “insight agent”, language, in the If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Claim 7 recites, “receiving streams of the data…”, “the repository graph being stored within a repository of cognitive graphs”, “the insight engine encapsulating a predetermined algorithm..”, “the graph query engine being implemented receive and process queries such that queries bridged queries..”, “providing a plurality of individual cognitive insights of a user..”, “providing the composite cognitive insight to  a user..” are insignificant extra-solution activity, where the extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of receiving data and post solution activity for the use in a claimed process are considered to be insignificant extra-solution activity. An example of pre-solution activity is a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. These limitations are no more than adding insignificantly extra-solution activity to the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance "processing the streams of data", “providing cognitive insights” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using hardware processor to perform the receiving, processing, providing, generating, steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

	With respect to applicant’s argument that the claims are generally directed to the practical application of providing composite cognitive insights via a cognitive interface and learning system executing on a hardware processor of an information processing system. The examiner respectfully disagrees.  The limitation “ the cognitive graph being stored within a repository of cognitive graphs, the repository of cognitive graphs comprising a plurality of application cognitive graphs, the cognitive inference and learning system executing on a hardware processor of an information processing system”; the cognitive graph being stored within a repository of cognitive graph is insignificant extra solution activity and application cognitive graphs, cognitive interface and learning system and hardware processor, information processing system is generic computer modules.  Therefore, the claim does not recite any practical application.

	With respect to applicant’s argument that Bauer does not explicitly teach processing an application cognitive graph via an insight agent, and insight agent being included within an insight engine which encapsulates a predetermined algorithm, the predetermined algorithm being applied to the cognitive graph to generate a result, the predetermined algorithm contributing to answering a specific question and providing additional cognitive insights, as required by claim 7.  The examiner respectfully disagrees.  
	Bauer teaches in paragraph [0027] that “Associated with a given employee are skills assessed to the employee, e.g., `Advise Data Warehousing`, `Apply SQL Programming Knowledge`, `Develop Solutions Utilizing Applications and/or Architectures`, etc.”.  Note that the cognitive system includes plurality of applications to provide data to user. Paragraph [0077] teaches “The skill assessment prediction method is based at least in part on multiple machine learning and data mining techniques, including graph inference and co-clustering”.  Note that the knowledge graph which is the cognitive graph is processed by the prediction engine which is the insight agent and the graph interface is the application because the graph is presented through an graph application.  Also teaches in fig. 1, [0047], [0033, 0077] teaches that the graphs are the plurality of application cognitive graphs because they represent cognitive insights such as knowledge graph, expert and skills and the graphs.
Bauer teaches in paragraph [0052], [0057, 0058], [0061] that processing the cognitive graph to include a weights correspond to the probability that an elements belong to the same cluster by a prediction algorithm.  The prediction algorithm is the predetermined algorithm.  The prediction algorithm provides the predicted weights and graphs, therefore, the weights and graphs are the insights and the system which provides the weights and graphs is the prediction engine.  Also teaches in [0080] that the expertise assessment, recommendation, management using multiple sources of organization taxonomy is also the insight agent because they provide the above mentioned data to the user.
	Bauer also teaches in paragraph [0032] teaches “the use of this invention can answer a simple question such as: "Can you find an expert in BAO?" and can also respond to a more complex query such as: "Identify a shortlist of people who can head the Optimization Research Team”.  Note that the system can answer the question and the question/answer system is the insight agent because it can receive a question and answer the question in a correct way.  To properly answer the question the system requires a predetermined algorithm.  Therefore, the question and answer system (insight agent) has a predetermined algorithm.  	Bauer teaches in paragraph [0071, 0072] teaches displaying information to the user as depicted in fig. 8 and fig. 1 as a set of cognitive media content that includes cognitive content of relevant keywords, relevant experts, mapping of skills to experts, mapping of skill similarity and mapping of expert similarity which are cognitive insights.  Therefore, displaying the cognitive insights to the user is providing additional cognitive insight. 

	With respect to applicant’s argument that Bauer does not explicitly teach generating a composite cognitive insight, the composite cognitive insight being composed of the plurality of individual cognitive insights, where the generating orchestrates an insight agent to generate a composite cognitive insight from the plurality of individual cognitive insights, as required by claim 7.  The examiner respectfully disagrees. 
	Bauer teaches generating automated expertise assessments to query questions (i.e. a composite cognitive insight) where the expertise analytics tools can be applied, in [0028]; using probabilities are based on naive Bayes classifier, in [0029] and co-association analysis for link predictions among skills and expertise (i.e. set of cognitive insights), in [0037]; where the expertise analytics tools can perform various levels of prediction and inferences for various individual sources organizational taxonomy, social data...etc. (i.e. plurality of individual cognitive insights) using machine learning strategies (i.e. set of cognitive agents), in [0032].; where the generation of the composite insight is directed, that is orchestrated, from the insight learning engine, that is an insight agent, that processing the data into the knowledge graphs and prediction insights and inferences of expertise for providing prediction and inference insight to a user looking to find a list of people who have expertise in several product areas, that is a plurality of insights including the people and their expertise in one or more products in [0077]-[0079].

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: 
The independent claim 7 recites receiving cognitive insights, processing data streams…, generating a sub-graph…, the cognitive graph being stored in a repository.., an insight engine, the insight engine encapsulating a predetermined algorithm.., a graph query engine, the graph query engine being implemented to receive and process queries…,processing an application cognitive graph. …cognitive graph being associated with a predetermined cognitive graph…,generating a composite cognitive insight…,providing the composite insight.  Therefore, the claim is directed to a process which is statutory category of invention.
At step 2A, prong 1: Independent claim 7 recites, “processing the streams of data…”; “generating a sub-graph for incorporation into a cognitive graph..”; “processing an application cognitive graph via the insight agent of the insight engine..”; “generating a composite cognitive insight, the composite insight being composed of the plurality of individual cognitive insights..”; and as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “cognitive interface”, “learning system”, “hardware processor”, “application cognitive graphs”, “an insight engine”, “a graph query engine”, “cognitive application”, “insight agent” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “cognitive interface”, “learning system”, “hardware processor”, “application cognitive graphs”, “an insight engine”, “a graph query engine”, “cognitive application”, “insight agent”, language, in the context of this claim encompasses the user manually performing the steps. As a person can perform processing the streams of data, generating a graph, storing the graph, processing cognitive graph and generating composite cognitive insights that is nothing more than a mental process. Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions, see 2106.04(a) (2). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
At step 2A-prong Two:
Claim 7 recites, “receiving streams of the data…”, “the repository graph being stored within a repository of cognitive graphs”, “the insight engine encapsulating a predetermined algorithm..”, “the graph query engine being implemented receive and process queries such that queries bridged queries..”, “providing a plurality of individual cognitive insights of a user..”, “providing the composite cognitive insight to  a user..” are insignificant extra-solution activity, where the extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of receiving data and post solution activity for the use in a claimed process are considered to be insignificant extra-solution activity. An example of pre-solution activity is a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. These limitations are no more than adding insignificantly extra-solution activity to the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance "processing the streams of data", “providing cognitive insights” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).
At step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using hardware processor to perform the receiving, processing, providing, generating, steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

 Claim 8 is dependent on claim 7 and includes all the limitation of claim 7.  Therefore, claim 8 recites the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claim recites limitations of “wherein: the plurality of individual cognitive insights used when composing the composite cognitive insight are related to a particular composite cognitive insight session, the cognitive insight session comprising a plurality of queries over a period of time, the plurality of queries being stored within a cognitive session graph associated with the session”, which is abstract idea of storing the queries over a period of time, and therefore, does not amount to significantly more than the abstract idea.

Claim 9 is dependent on claim 7 and includes all the limitation of claim 7.  Therefore, claim 8 recites the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claim recites limitations of “wherein: the composite cognitive insight comprises a contextually-relevant composite insight”, which is abstract idea of evaluating contextually-relevant composite insight, and therefore, does not amount to significantly more than the abstract idea.

  Claim 10 is dependent on claim 9 and claim 9 depends on claim 8 and includes all the limitation of claim 7.  Therefore, claim 10 recites the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claim recites limitations of “presenting the contextually-relevant composite insight to a user; determining whether the user provides feedback regarding the contextually-relevant composite insight; and, generating a contextually-relevant question responsive to user provided feedback”, which is abstract idea of determining and generating composite insight, and therefore, does not amount to significantly more than the abstract idea.
The limitation “presenting the contextually-relevant composite insight” is an insignificant extra solution activity and the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

  Claim 11 is dependent on claim 10 and claim depends on claim 9 and claim 9 depends on claim 8 and includes all the limitation of claim 7.  Therefore, claim 11 recites the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claim recites limitations of “determining whether the user provides response to the contextually-relevant question; and, providing additional cognitive insights responsive to the response to the contextually- relevant question”, which is abstract idea of determining in human mind and does not amount to significantly more than the abstract idea.
The limitation providing is an insignificant extra solution activity and the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

  Claim 12 is dependent on claim 7 and claim 9 and includes all the limitation of claim 7.  Therefore, claim 7 recites the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claim recites limitations of “a plurality of insight agents orchestrate the processing of the cognitive graph to provide the plurality of individual cognitive insights used when composing the composite cognitive insight”, which is abstract idea of determining in human mind and does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7, 9 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bauer et al. (US 2015/0317376).

With respect to claim 7, teaches a computer-implementable method for providing composite cognitive insights comprising: 
receiving streams of data from a plurality of data sources ([0046, Beginning with multi-source business data 102]; [0026], examiners note: the wiki, microblogs and other social media is plurality of data sources; the data which is coming from multiple sources are the stream of data); 
processing the streams of data from the plurality of data sources via a cognitive inference and learning system ([0020, various expertise categories can be defined, e.g., 'Helpdesk', 'System Integration', 'Machine Learning'], examiners note: the machine learning is the learning system; [0032, a recommendation interface]; examiners note: the learning system includes an interface which is the cognitive interface; [0028]; examiners note: where the data source includes social data such as wiki, blogs and public presentations (as a plurality of data sources); [0048], fig. 5; examiners note: contextual association of entities with the received data (i.e. processing data from source to provide enriched data) as depicted in Fig. 5:102), the processing the streams of data from the plurality of data sources generating a sub-graph for incorporation into a cognitive graph ([0048], examiner’s note: the enriched enriching is performed using a co-cluster approach to identify data elements regarding expert and skills associations in different contexts (i.e. sub-graph to incorporate into a cognitive graph of skills and expert association) that can be combined to obtain a summary co-cluster (i.e. incorporation into a cognitive graph), in [0046]), 
the cognitive graph being stored within a repository of cognitive graphs (Bauer teaches using a database (i.e. a repository) to store the is connected to the network and data processor that is used to provide storage any type of data generated (i.e. enriched data including cognitive graphs as generated data) or needed (i.e. data as unprocessed) by the enterprise, depicted in Fig. 9:32 in [0076]; where the stored generated data includes processing data into groups of information representing of expert skills knowledge graphs (i.e. cluster groups as cognitive graphs being stored within a repository of graphs) using machine learning and co-clustering data mining techniques, in [0077]; where the cognitive platform comprising a graphs that model the expert similarity and skills as depicted in Fig. 1 as part of the information generated into the database, in [0033]), the repository of cognitive graphs comprising a plurality of application cognitive graphs (fig. 1, [0047], [0033, 0077] teaches that the graphs are the plurality of application cognitive graphs because they represent cognitive insights such as knowledge graph, expert and skills and the graphs are stored in a repository as described in paragraphs [0076, 0077]), the cognitive inference and learning system executing on a hardware processor of an information processing system (fig. 9; the processor and memory);
the cognitive interface and learning system providing a cognitive computing function, the cognitive inference and learning system comprising a cognitive platform, the cognitive platform comprising a cognitive engine (examiner’s note: the cognitive inference and learning system, as depicted in Fig. 5, that provides a method for using prediction method based on machine learning and data mining techniques to generate skills predictions and inferences (system providing a cognitive computing function as predictions and inferences considered cognitive insights), in [0077]; where the use of software instructions are executed (cognitive platform for executing software operations) to perform learning operations for co-clustering (cognitive computing functions), in [0005]; in [0089], where the set of instructions that are loaded into a data processioning apparatus or device execute operational steps to be performed as specified in the functional blocks, applicant's recited cognitive platform comprising functional software blocks to performed specified operations as the cognitive platform comprising a cognitive engine for performing the specified function as a logical function, in [0089]-[0090]), the cognitive engine comprising 
an insight engine (fig. 5, [0074]; examiner’s note: the cognitive inference and learning system, as depicted in Fig. 5, that provides a method for using prediction method based on machine learning and data mining techniques to generate skills predictions and inferences (system providing a cognitive computing function as predictions and inferences considered cognitive insights ), in [0077]; where the use of software instructions are executed (cognitive platform for executing software operations) to perform learning operations for co-clustering (cognitive computing functions), in [0005]; and where the computer readable instructions can be specified as functional blocks, in [0089], where the set of instructions that are loaded into a data processioning apparatus or device execute operational steps to be performed as specified in the functional blocks, applicant's recited cognitive platform comprising functional software blocks to performed specified operations as the cognitive platform comprising a cognitive engine for performing the specified function as a logical function, in [0089]-[0090], the insight engine encapsulating a predetermined algorithm, the predetermined algorithm being applied to the cognitive graph to generate a result (examiners note: providing the predictions as inference results including new skill recommendation as the processed cognitive insight using the graph inference, in [0077]), the predetermined algorithm contributing to answering a specific question and providing additional cognitive insights ([0032]; examiner’s note: the cognitive system can answer the questions), and 
a graph query engine, the graph query engine being implemented to receive and process queries such that the queries are bridged into the cognitive graph ([0032, the use of this invention A can answer a simple question such as: "Can you find an expert in BAO?" and can also respond to a more complex query such as: "Identify a shortlist of people who can head the Optimization Research Team]; examiner’s note: the cognitive system can answer the questions]), (examiner’s note: receiving queries that are processed and responded to by the program, in [0075], considered queries received and processed; where the processing generating the expert similarity and skills (i.e. a cognitive graph) as depicted in Fig. 1 as part of the information generated, in [0033], to support predictive analysis (queries bridged to the cognitive graph to support predictive analytics), in [0034];), examiner’s note: paragraph [0032] teaches question and answering system, the question and answer system is also a query system; also teaches where the function is performed by a combination of hardware and executable instructions block associated performing the specified function as a logical function (i.e. the cognitive engine comprising the dataset engine, and the graph query engine for performing their associated logical functions), in [0090]-[0091]); 
processing an application cognitive graph via the insight agent of the insight engine and the graph query engine (examiner’s note: the processing generating the expert similarity and skills (i.e. a cognitive graph) as depicted in Fig. 1 and 5 as part of the information generated, in [0033], to support predictive analysis, in [0034] and generate cognitive insight from the graph as inferences, in [0081 ]-[0082]; where the function is performed by combination of hardware and executable instructions block associated performing the specified function as a logical function (i.e. the cognitive engine comprising the dataset engine, the graph query engine, and the insight engine for performing their associated logical functions), in [0090]-[0091]), the processing the application cognitive graph providing a plurality of individual cognitive Insights for a user, the application cognitive graph being associated with a predetermined cognitive application (examiner’s note: the providing insight to a user generated query using an algorithm that identifies people with an associated skill (i.e. composite cognitive insight) that relate to query criteria (i.e. via a set of cognitive media content), in [0071]), the insight agent using the application cognitive graph as a data source to provide the plurality of individual insights (examiners note: Bauer teaches the cognitive inference and learning system, as depicted in Fig. 5, that provides a method for using prediction method based on machine learning and data mining techniques to generate skills predictions and inferences (system providing a cognitive computing function as predictions and inferences considered cognitive insights), in [0077]), the plurality of individual cognitive insights (examiner’s note: where the processing is done using the insight learning engine, that includes an insight agent as combined software function blocks, in [0088]-[0089], that process the data into the knowledge graphs and prediction insights and inferences of expertise for providing prediction and inference insight to a user looking to find a list of people who have expertise in several product areas, that is a plurality of insights including the people and their expertise in one or more products in [0077]-[0079].)); and
generating a composite cognitive insight, the composite cognitive insight being composed of the plurality of individual cognitive insights, the generating orchestrating the insight agent to generate the composite cognitive insight from the plurality of individual cognitive insights (examiners note: Bauer teaches the providing insight to a user generated query using an algorithm that identifies people with an associated skill (i.e. composite cognitive insight) that relate to query criteria (i.e. via a set of cognitive media content), in [0071]; where the cognitive application displays information to the user as depicted in Fig. 8 and Fig. 1 as a set of cognitive media content that includes cognitive content of relevant keywords, relevant experts, mapping of skills to experts, mapping of skill similarity and mapping of expert similarity, in [0072]);
providing the composite cognitive Insight to a user visa cognitive application (examiners note: Bauer teaches the providing insight to a user generated query using an algorithm that identifies people with an associated skill (i.e. composite cognitive insight) that relate to query criteria (i.e. via a set of cognitive media content), in [0071]; where the cognitive application displays information to the user as depicted in Fig. 8 and Fig. 1 as a set of cognitive media content that includes cognitive content of relevant keywords, relevant experts, mapping of skills to experts, mapping of skill similarity and mapping of expert similarity, in [0072]). 

With respect to claim 9, Bauer teaches the method of claim 7, wherein: the composite cognitive insight comprises a contextually-relevant composite insight comprises a contextually-relevant composite insight (examiner’s note: context-aware mapping of skills and keywords in performing a query expert search with context augmentation (i.e. the composite cognitive insight) the recommended relevant experts (i.e. contextually-relevant composite insight), based on their predicted skill levels, are displayed to the user with additional contextual information (i.e. contextually-relevant composite insight), in [00722]). 

With respect to claim 12, Bauer teaches the method of claim 7 wherein: a plurality of Insight agents orchestrate the processing of the cognitive graph to provide the plurality of Individual cognitive insights used when composing the composite cognitive insight (examiner’s note: generating automated expertise assessments to query questions (i.e. a composite cognitive insight) where the expertise analytics tools can be applied, in [0028]; using probabilities are based on naive Bayes classifier, in [0029] and co-association analysis for link predictions among skills and expertise (i.e. set of cognitive insights), in [0037]; where the expertise analytics tools can perform various levels of prediction and inferences for various individual sources organizational taxonomy, social data...etc. (i.e. plurality of individual cognitive insights) using machine learning strategies (i.e. set of cognitive agents), in [0032]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US 2015/0317376) and in view of Sharp et al. (US 2014/0181204). 

With respect to claim 8, Bauer further teaches the method of claim 7, but do not explicitly teach wherein: the plurality of individual cognitive insights used when composing the composite cognitive insight are related to a particular composite cognitive insight session, the cognitive insight session comprising a plurality of queries over a period of time, the plurality of queries being stored within a cognitive session graph associated with the session. 
However, Sharp teaches wherein: the plurality of individual cognitive insights used when composing the composite cognitive insight are related to a particular composite cognitive insight session ([0070], examiner’s note: queries in past 24 hours is a session; each query is associated with a cognitive insight session), the cognitive insight session comprising a plurality of queries over a period of time, the plurality of queries being stored within a cognitive session graph associated with the session ([0047], [0071]; examiner's note: the interest graph stores the queries associated with that interest graph and in paragraph [0070] teaches queries are associated with sessions such as queries in past 24 hours). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Bauer’s invention which teaches cognitive learning system with cognitive insights to include Sharp which also teaches cognitive learning system with a cognitive insight sessions and also to store the queries in a graph. Bauer and Sharp are in the same field of invention because both of them teach cognitive learning system. One would have been motivated to make this modification because it provides predictable results to track the queries to learn user’s behavior to answer queries with proper answer. 

Claims 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US 2015/0317376) and in view of Sharp et al. (US 2014/0181204) and in view of Sukumar et al. (US 2014/0156591). 

With respect to claim 10, Bauer and Sharp in combination teach the method of claim 9, Bauer further teaches presenting the contextual-relevant composite insight to a user (examiner’s note: generating automated expertise assessments to query questions (i.e. a composite cognitive insight) where the expertise analytics tools can be applied, in [0028]; using probabilities are based on naive Bayes classifier, in [0029] and co-association analysis for link predictions among skills and expertise (i.e. set of cognitive insights), in [0037]); but do not explicitly teach further comprising: presenting the contextually-relevant composite insight to a user; determining whether the user provides feedback regarding the contextually-relevant composite insight; and generating a contextually-relevant question responsive to user provided feedback. 
However, Sukumar teaches determining whether the user provides feedback regarding the contextually-relevant composite insight ([0028, With these additions, an analyst may transmit insights, make comments, brainstorm about possibilities-and generate new questions of their own enabling analysts to know what data to link together], examiner’s note: the comments are the users feedback); and 
generating a contextually-relevant question responsive to user provided feedback ([0028], [0019, various database administrator's comments (and/or recorded institutional domain knowledge) to transform unstructured data into a structured form that can be analyzed like it would be in a local central database]; examiner’s note: the user interacts with the system based on feedback/question). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Bauer’s invention which teaches cognitive learning system with cognitive insights to include Sharp which teaches cognitive insights with sessions to include Sukumar which also teaches cognitive learning system with a feedback system. Bauer, Sharp and Sukumar are in the same field of invention because all of them teach cognitive learning system. One would have been motivated to make this modification because it provides predictable results to have a feedback system to have appropriate question answering system to have accurate results. 
With respect to claim 11, Bauer, Sharp and Sukumar in combination teach the method of claim 10, further comprising: Bauer further teaches determining whether the user provides response to the contextually-relevant question ([0032, the use of this invention can answer a simple question such as: "Can you find an expert in BAO?" and can also respond to a more complex query such as: "Identify a shortlist of people who can head the Optimization Research Team. The person must have a wide cross product experience, and also must have good experience in customer interfacing]; examiner's note: the questions of the users are context relevant); and
providing additional cognitive Insights responsive to the response to the contextually relevant question (examiner’s note: context-aware mapping of skills and keywords in performing a query expert search with context augmentation (i.e. the composite cognitive insight) the recommended relevant experts (i.e. contextually-relevant composite insight), based on their predicted skill levels, are displayed to the user with additional contextual information (i.e. contextually-relevant composite insight), in [0072], [0077, 0079]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FATIMA P MINA/Examiner, Art Unit 2159                                                                                                                                                                                                        

/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159